DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 7 and 12 are objected to because of the following informalities:  the amendments to claims 7 and 12 previously entered in the claims received 15 June 2020 are not included in the instant list.  Specifically, claim 7 recites the phrase “according to any of the preceding claims” instead of the amended phrase --according to claim 1-- and claim 12 recites the phrase “machine according to further comprising” instead of the amended phrase --machine according to claim 9, further comprising--.  Please take great care to include previous amendments in subsequent amended claim listings.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In regard to claim 4, the metes and bounds of the term “corrosion-resistant” are unclear and, if the claim were allowed to issue, one of ordinary skill in the art would not be reasonably apprised of the scope of the limitation for the purposes of avoiding infringement.  See MPEP § 2173.02.  While it is noted that the specification contains the example of austenitic stainless steel, the recited limitation is much broader than the provided example and it is not clear what materials would be excluded by the limitation.  It is noted that “corrosion” can occur in many varied environments and materials which are considered “corrosion-resistant” in one use case may not be considered corrosion-resistant for another use.  The Examiner will withdraw the rejection if the claim is amended to explicitly recite “wherein the valve comprises austenitic stainless steel with an elastic limit greater than 600 MPa.”

Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1 and 6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Raghavan et al. (WO 00/64493; hereinafter “Raghavan”).
In regard to claim 1, Raghavan discloses a plug (pumpable substance valve 30) capable of use with high-pressure processing machines with a bag (not explicitly required), wherein the plug comprises a duct for the passage of a pressure-transmitting fluid (connected to either of the opening ports 54 depicted in Figure 2), another duct (duct connected to inlet coupling 33a) capable of filling and emptying with a product to be pressurized in the bag (not explicitly recited) and a seat valve (inlet valve body 40a)) with a male seat (lip 44) and a female seat (internal surface 14a) capable of functioning to enable or prevent the passage of the product into the bag characterized in that the filling and emptying duct is in turn a duct capable of being used for the outlet of said already processed product, the plug being provided with a rod (valve stem 50) on the inside of said duct for closing and opening the valve, wherein the rod is joined to the male seat and is provided with an inner duct (passage 51) joined to a cleaning agent chamber (between the rear face 56, passage entrance 57 and closing port 53), which in turn is joined to an inlet duct of said cleaning agent (closing port 53) and wherein the rod and the male seat are provided with holes (orifices 58) for the passage thereof.  See Figure 2 and pages 5-9.
It is noted that the claim recites the structures of “another duct for filling and emptying” and “an inlet duct of a cleaning agent.”  Thus, the structures are being defined by their contents thereof during an intended operation which does not further limit the structure of the apparatus.  “Expressions relating the apparatus to contents thereof during an intended operation are of no significance in determining patentability of the apparatus claim.” Ex parte Thibault, 164 USPQ 666, 667 (Bd. App. 1969). Furthermore, “[i]nclusion of material or article worked upon by a structure being claimed does not impart patentability to the claims.” See In re Young, 75 F.2d *>996<, 25 USPQ 69 (CCPA 1935) (as restated in In re Otto, 312 F.2d 937, 136 USPQ 458, 459 (CCPA 1963)) (see MPEP § 2115).  As the structures regarded as equivalent in the apparatus of Raghavan are capable of performing the recited operations of “filling and emptying” and transporting a cleaning agent, the claimed limitations have been met.
In regard to claim 6, Raghavan discloses elastic elements (flexible seal 43) at the distal end thereof.  See Figure 2 and the paragraph ending between pages 5 and 6.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 2-5 are rejected under 35 U.S.C. 103 as being unpatentable over Raghavan.
In regard to claim 2, Raghavan does not disclose the angle of the seat valve and it appears that the angle used in the seat valve is 180 degrees.  However, the instant specification does not disclose the criticality of the claimed range of the angle of the valve.  Therefore, it would have been within the ambit of one of ordinary skill in the art before the effective filing date of the claimed invention to have determined the optimum or workable range of seat valve angle without producing any new or unexpected result as one of ordinary skill in the art would recognize that changing the angle of the valve would necessarily affect the sealing and flow characteristics of the valve.  The change in form or shape, without any new or unexpected results, is an obvious engineering design. See In re Dailey, 149 USPQ 47 (CCPA 1976) (see MPEP § 2144.04).
In regard to claim 3, Raghavan does not explicitly disclose an actuator adapted to actuate the rod in order to open or close the valve.  Raghavan does disclose that the rod (valve stem 50) can be actuated through the pumping of pressurized control fluid through the opening port 54 and the closing port 53.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included an actuator for pumping pressurized control fluid into the ports 53 and 54.
In regard to claims 4 and 5, Raghavan is silent in regard to the material forming the valve and to the material forming the filling and emptying duct material.  Raghavan does depict wherein the filling and emptying duct (duct connected to inlet coupling 33a) is made of different parts (see the different direction of hashing in Figure 2) which are viewed to be joined by hygienic joints as they would be capable of being cleaned.  It is viewed that it would have been within the ambit of one of ordinary skill in the art to have selected corrosion-resistant material and austenitic stainless steel materials for forming the respective parts of the plug without creating any new or unexpected results as the selection of known materials based upon their suitability for the intended use is within the ambit of one of ordinary skill in the art. See In re Leshin, 125 USPQ 416 (CCPA 1960) (see MPEP § 2144.07).  

Claims 7-12, 14 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Raghavan in view of Hashish et al. (US 6,305,913; hereinafter “Hashish”).
In regard to claim 7, Raghavan disclose a high-pressure processing machine comprising a high- pressure vessel (pressure vessel 15), means for pressurizing (high pressure conduit 71) and the depressurizing (relief valve 63 or low pressure port 72), an aeration plug (high pressure valve 70), and a product plug (pumpable substance valve 30) according to claim 1.  See Figures 1-3 and pages 4-10.
Raghavan is silent in regard to a bag.
Hashish discloses an apparatus for pressure processing a pumpable substance which includes a bag (flexible bladder 50) for receiving the product within the pressure vessel 12 which functions to reduce the likelihood for contact between the pumpable substance and the pressurizing fluid.  See Figure 1; col. 1, lines 21-34 and col. 2, line 53 through col. 3, line 3. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the flexible bladder of Hashish with the structures of Raghavan for the purpose of isolating the product substance from the pressurizing fluid.
In regard to claim 8, Hashish discloses wherein the bag (flexible bladder) and the plug (such as the respective inlet valve assembly 20a) are joined by means of a connector (bladder port 34).  See Figure 2 and col. 3, lines 32-50.
In regard to claim 9, Hashish discloses wherein the connector (bladder port 34) is provided with a female connector (bladder fitting 51) attached to the flexible bag and a male connector (sleeve 74) joined to the plug (valve assembly 20a), both connectors being joined by means of a joining flange (removable coupling 52).  See Figures 1-3 and col. 5, lines 25-36.
In regard to claim 10, Hashish discloses wherein the connector (bladder port 34) is further provided, on the side of the male connector, with a fastening part (inlet port 127a) capable of being connected to a hose or tube (such as conduit 126) in order to facilitate emptying the bag.  See Figure 6 and col. 8, lines 38-52.
In regard to claim 11, Hashish further discloses an elastomeric joint (see the O-ring depicted in Figures 2 and 3) between the male connector and the female connector.
In regard to claim 12, Raghavan discloses that the control fluid may include iodine to clean and/or sanitize the surfaces adjacent to the purging zone 60 in the duct and means for recovering the from the purging zone (exit channel 61 to annulus 64 and relief valve 63).  See the paragraph running from page 7 to page 8.  Thus, it would have been obvious to one of ordinary skill in the art to have included a tank for the sterilizing control fluid and means for pumping the fluid towards the product plug through the product duct for the purpose of storing and delivering the control fluid to the desired structures within the valve assembly.
In regard to claim 14, Raghavan discloses wherein the aeration plug (high pressure valve 70) is provided with an aeration duct (low pressure port 72 and the connected exit port) which is capable of being connected to an air tank in order to assist in emptying the pressure vessel.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided an air tank connected to the low pressure port 72 for the purpose of providing a closed system to reduce the chances of contamination.
In regard to claim 16, Raghavan discloses method for the processing of pumpable substances using a high-pressure processing machine of claim 7 (the combined apparatus of Raghavan and Hashish as discussed above), comprising, pumping a cleaning product (the control fluid containing iodine) necessarily from a tank to a chamber (between the rear face 56, passage entrance 57 and closing port 53) in a plug and pumping the cleaning product back so that the cleaning product first flows through an inside of a rod (valve stem 50 having passage 51) to a male seat (lip 44) of a valve and exits the valve through holes (exit channel 61), and returning through the filling and emptying duct, during a high-pressure processing step and during a time that said high-pressure is maintained.  See Figure 2 and pages 6-8.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Raghavan in view of Hashish and Richter (EP 2308325; in reliance upon the English-language machine translation).
In regard to claim 13, Raghavan discloses a drainage duct (necessarily connected to relief valve 63) for recovering the cleaning agent.
Raghavan and Hashish are silent in regard to a three-way valve.
Richter discloses a three way valve 18 in a drainage duct (outlet line 17) for selectively connecting the high-pressure chamber 3 to the reservoir 11 via a check valve 19 for evacuating the chamber 3 and connecting the chamber 3 to the actuator 20 for increasing the pressure within the chamber 3. The three way valve can also be positioned such that the outlet line 17 is closed.  See Figure 1 and the third paragraph of the 6th page of the translation.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the outlet line and three way valve of Richter with the combined apparatus of Raghavan and Hashish for the purpose of controlling the pressure of the control fluid within the pressure vessel.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Raghavan in view of Hashish and Paganessi et al. (WO 2007/036775; hereinafter “Paganessi”).
In regard to claim 15, Hashish discloses a tank (receptacle for sterile product 80) for the processed product, a tank for air or inert gas (high pressure fluid source 41), and means for transferring the processed product from the tank to the filling or storing equipment with help of the high pressure fluid (high pressure fluid is capable of squeezing the flexible bladder 50 such that the product fluid would flow out of the pressure chamber 15).
Raghavan and Hashish are silent in regard to a sterile filter (27) for filtering.
Paganessi teaches a method for treating foods using alternating atmospheres wherein the food product is purged using an inert gas which has been filtered.  The food product is pressurized and depressurized with the inert gas in order to remove reactive gas from the food product.  See the abstract; page 4, lines 11-12; and page 7, lines 20-34.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included the sterile filter of Paganessi with the combined apparatus of Raghavan and Hashish for the purpose of removing contaminants from the control fluid to prevent contamination of the food product.
Response to Arguments
Applicant's arguments filed 2 November 2022 have been fully considered but they are not persuasive.
Applicant argues that Raghavan is unsuitable for the stated purpose as the resulting product will be contaminated if the inlet port 33a is used for filling and emptying.  The Examiner has fully considered the argument but has not found it to be persuasive.  The Examiner notes that the inlet port 33a is capable of being used for filling and emptying.  The Courts have held that if the prior art structure is capable of performing the intended use, then it meets the claim.  See In re Casey, 152 USPQ 235 (CCPA 1967); and In re Otto, 136 USPQ 458, 459 (CCPA 1963).  The claims do not recite that the duct must functionally allow for emptying of product without contaminating the product.  Therefore, the structure of Raghavan is viewed to be equivalent to the claimed structure using the broadest reasonable interpretation of the claim.  “Expressions relating the apparatus to contents thereof during an intended operation are of no significance in determining patentability of the apparatus claim.” Ex parte Thibault, 164 USPQ 666, 667 (Bd. App. 1969).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY C CLEVELAND whose telephone number is (571)270-5041. The examiner can normally be reached M-F 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Griffin can be reached on (571) 272-1447. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TIMOTHY C CLEVELAND/Primary Examiner, Art Unit 1774